Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applicationt No. 16550599 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smith (Reg.50,511 ) on May 18, 2022. 
Claim 21 (Current Amended) A system for providing world-wide access to an updated database of telehealth prescribed medications, said system comprising: 
a healthcare provider system comprising a telehealth component configured to facilitate a remote health consultation, said healthcare provider system configured to generate electronic prescriptions; 
a patient system in electronic communication with the healthcare provider system and comprising a telehealth component configured to facilitate the remote health consultation; 
a prescription database in electronic communication with the healthcare provider system and the patient system, said prescription database comprising the electronic prescriptions, each of which is associated with a unique patient identifier and an expiration date; 
pharmacy systems positioned at different geographic locations around the world and in electronic communication with the prescription database; Page 9 of 19App. No. 17/002,367 Re: Office Action mailed 11/17/2021 
software instructions stored at one or more electronic storage devices associated with the prescription database, which when executed, configure one or more processors to: 
receive a particular one of the unique patient identifiers from a particular one of the pharmacy systems or the patient system; 
receive a unique pharmacist identifier from the particular one of the pharmacy systems; 
verify that the particular one of the unique patient identifiers matches one of a plurality of stored patient identifiers, and that the unique pharmacist identifier matches one of a plurality of stored pharmacist identifiers and then: 
display, at the particular one of the pharmacy systems, each of the electronic prescriptions associated with the particular one of the unique patient identifiers; 
receive a user selection of one of the displayed electronic prescriptions from the particular one of the pharmacy systems; 
receive, from the particular one of the pharmacy systems, dispensation information comprising an amount of medication dispensed and a time and date of dispensation; and 
update, at the prescription database, the selected one of the Page 10 of 19App. No. 17/002,367 Re: Office Action mailed 11/17/2021 electronic prescriptions with the dispensation information, wherein the dispensation information is associated with the unique pharmacist identifier; 
on at least [[an occasional]] a period basis: 
determine a current date; and 
remove any of the electronic prescriptions from the prescription database associated with one of the expiration dates prior to the current date.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-14, 21-24 are allowed. 
Claim1 is directed toward a system for providing world-wide access to evidence- backed telehealth prescribed medications, said system comprising: 
a healthcare provider system comprising a telehealth component configured to 
facilitate a remote health consultation, said healthcare provider system configured to generate electronic prescriptions; 
a patient system in electronic communication with the healthcare provider system and comprising a telehealth component configured to facilitate the remote health consultation; 
a patient prescription database in electronic communication with the healthcare provider system and the patient system, said patient prescription database comprising the electronic prescriptions generated by the healthcare provider system, wherein each of the electronic prescriptions is associated with a unique patient identifier and evidence supporting the electronic prescription, said evidence comprisinq images or videos of symptoms associated with a disease or condition for which an associated one of the associated electronic prescriptions was prescribed to treat; pharmacy systems positioned at a-different geographic locations around the world and in electronic communication with the patient prescription database; 
software instructions stored at electronic storage devices associated with the patient prescription database, which when executed, configure one or more processors to: Page 2 of 19App. No. 17/002,367 Re: Office Action mailed 11/17/2021 
receive a particular one of the unique patient identifiers from a particular one of the pharmacy systems or the patient system; receive a unique pharmacist identifier from the particular one of the pharmacy systems; 
verify that the particular one of the unique patient identifiers matches one of a plurality of stored patient identifiers, and that the unique pharmacist identifier matches one of a plurality of stored pharmacist identifiers and then: 
display, at the particular one of the pharmacy systems, each of the electronic prescriptions associated with the particular one of the unique patient identifiers; 
receive a user selection of one of the displayed electronic prescriptions from the particular one of the pharmacy systems; 
retrieve, from the patient prescription database, said evidence stored in association with the selected one of the electronic prescriptions; 
display, at the particular one of the pharmacy systems, said evidence stored in association with the selected one of the electronic prescriptions; 
receive, from the particular one of the pharmacy systems, 
dispensation information comprising an amount of medication dispensed and a time and date of dispensation for the selected prescription; and Page 3 of 19App. No. 17/002,367 Re: Office Action mailed 11/17/2021 
update, at the patient prescription database, the selected one of the electronic prescriptions with the dispensation information, wherein the dispensation information is associated with the unique pharmacist identifier.
For claim rejection under 35USC 101, the current invention recites “verification of the unique patient identifiers”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Cohen (US. 20060031094A1) in view of Tucker (US. 20060064326A1) and further in view of Ansari (US20060041330A1) and further in view of Carroll (US.20170147783A1). Cohen discloses managing data relating to one or more medical or biological conditions of a plurality of subjects (such as patients) over a wide area network, such as the Internet, may be employed for diabetes subjects or subjects with other medical conditions requiring monitoring and/or treatment over time. Tucker discloses centralized system and process for prescribing medications through the Internet comprising a secured, interactive website with a unique URL address for entering and retrieving medical prescriptions via the Internet by a general use computer. Ansari system and method are provided for checking the accuracy of a prescription fill in a pharmacy. Carroll discloses system and method is provided that stores and processes information on one or more servers for verifying medical prescription orders originating from healthcare providers. 
 However, the combined art fail to teach receive a particular one of the unique patient identifiers from a particular one of the pharmacy systems or the patient system; receive a unique pharmacist identifier from the particular one of the pharmacy systems;  verify that the particular one of the unique patient identifiers matches one of a plurality of stored patient identifiers, and that the unique pharmacist identifier matches one of a plurality of stored pharmacist identifiers:
. 
The foreign reference of Sun Hong et al. (EP 3182309 A1) discloses  method to link instances expressed in at least two EHR systems by means of URIs constructed with different identifier sets by processing RDF data of said instances to link the instances by generating re-labeling statements and applying the re-labeling statements to the RDF data to consolidate the URIs with different identifier types to a single URI with a master identity.. Sun Hong does not disclose receive a particular one of the unique patient identifiers from a particular one of the pharmacy systems or the patient system; receive a unique pharmacist identifier from the particular one of the pharmacy systems;  verify that the particular one of the unique patient identifiers matches one of a plurality of stored patient identifiers, and that the unique pharmacist identifier matches one of a plurality of stored pharmacist identifiers: . 
The closest NPL reference “Unique health identifiers for universal health coverage”, discloses  Identifying everyone residing in a country, especially the poor, is an indispensable part of pursuing universal health coverage (UHC). Having information on an individuals’ financial protection is also imperative for measuring the progress of UHC, utilizing universal civil registration and national unique identification number systems. However, Youdelman does not disclose receive a particular one of the unique patient identifiers from a particular one of the pharmacy systems or the patient system; receive a unique pharmacist identifier from the particular one of the pharmacy systems; verify that the particular one of the unique patient identifiers matches one of a plurality of stored patient identifiers, and that the unique pharmacist identifier matches one of a plurality of stored pharmacist identifiers.    
Claims 2-3, 5-14 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 21-22 incorporate all limitations of claims 1-3, 5-14 and are allowed for the same reasons given above 
Claims 23-24 incorporate all limitations of claims 1-3, 5-14 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686